Citation Nr: 0610564	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Indianapolis, Indiana, which granted service connection for 
type II diabetes associated with exposure to herbicides and 
denied service connection for hypertension.


FINDINGS OF FACT

Hypertension is not shown in service and post-service medical 
records indicate an initial diagnosis of hypertension in 
2001; there is no competent evidence that shows that the 
veteran's hypertension is related to service or a service-
connected disability.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in June 2002, four 
months before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  A VA Form 21-4138 (Statement 
in Support of Claim) was enclosed with the notice letter and 
the letter instructs the veteran to use the form to tell VA 
about any other records (other than VA records) that exist to 
support his claim.  The letter also instructs the veteran to 
send in the evidence VA needs as soon as possible.  The Board 
finds this language sufficiently broad to meet the criteria 
of the fourth element.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present case, the veteran was only informed of a 
connection between the hiss service and the disability.  
Despite the inadequate notice provided to the veteran on the 
remaining four elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status was previously established.  The 
existence of a hypertension disability has also been 
established by the evidence herein and is conceded to exist.  
Therefore, these issues are not in dispute and the lack of 
notice has no prejudicial consequence.  Since service 
connection for hypertension has not been established, the 
degree of disability and an effective date of the disability 
are not issues before the Board.  In sum, the lack of notice 
has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the nature and etiology of his hypertension.  There is 
sufficient medical evidence of record to make a decision on 
the claim on appeal.  


Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as cardiovascular-renal 
diseases, including hypertension, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for disability, which 
is proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; his contentions as presented in written statements 
and argument; VA examination reports; and private medical 
records and reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

A review of the record indicates that service connection for 
hypertension is not warranted on a direct, presumptive, or 
secondary basis.

The veteran contends that his currently diagnosed 
hypertension is related to his service-connected disability, 
Type II diabetes.  The evidence in this matter reflects the 
veteran was diagnosed with diabetes mellitus in 1994 and was 
subsequently diagnosed with hypertension in 2001.  Two 
medical professionals addressed the probability of a 
relationship between the two disabilities.  The first 
opinion, from a VA clinician who examined the veteran in July 
2002, concluded it is likely that the veteran's hypertension 
is not related to his history of diabetes.  The examiner 
added, "...however, with the presence of hypertension and 
diabetes, both of them can exacerbate each other."  
(Emphasis added.)  The veteran argues that this qualification 
shows aggravation and therefore, hypertension should be 
service connected.  The Board finds, however, that the VA 
examiner does not state that the exacerbation of hypertension 
by diabetes was a medical probability.  Rather, he concluded 
that it was merely a possibility.  

To the extent that the VA examiner presents only the 
possibility of aggravation, the Board finds the opinion to be 
speculative and of no probative value.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  38 C.F.R. § 3.102; See e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); cf. Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (an examining physician's opinion to the effect 
that he cannot give a "yes" or "no" answer to the question 
of whether there is a causal relationship between emotional 
stress associated with service-connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence".)  In any event, to the extent one 
disability may exacerbate the other (which was not indicated, 
as noted, but rather speculated), it was not indicated that 
an exacerbation of hypertension equated an aggravation of the 
disorder.  

The second medical opinion, dated in August 2003, comes from 
the veteran's own physician, J.R.W., M.D., who felt unable to 
conclude that there is a direct relationship between the 
veteran's diabetes mellitus and the emergence of 
hypertension.  The only favorable statement he felt able to 
make was that hypertension did occur after the diabetes.  
Chronology appears to be a factor which could certainly rule 
out service connection, but is not definitive factor in 
establishing an etiological relationship.   While Dr. W. 
pointed out the chronology, it remains clear that he was 
unable to conclude within a reasonable degree of medical 
probability that a relationship existed between hypertension 
and diabetes.  This is evident when contrasting Dr. W's 
discussion of hypertension and diabetes versus his conclusion 
regarding hypertension and vascular disease, in which he 
found hypertension to "certainly" be a complicating factor 
of vascular disease.  To the extent that the opinion offered 
by Dr. W. appears favorable, it is too tenuous in nature to 
have much probative value.  

In summary, the medical evidence demonstrates that a 
relationship between the veteran's hypertension and his 
service-connected diabetes mellitus is, at best, a 
possibility.  "Reasonable doubt is substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102 
(2005).  The only evidence based on medical probability 
indicates the veteran's hypertension and diabetes are likely 
not related.  The benefit of the doubt doctrine is not for 
application with regard to service connection for 
hypertension as secondary to service connected diabetes 
mellitus because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board also considered direct service connection and 
presumptive service connection of hypertension.  In this 
regard, records do not reveal any findings attributed to 
hypertension until 2001, when the veteran was diagnosed with 
the disease.  Specifically, service medical records show 
blood pressure readings in April 1966 at the veteran's 
induction examination and in June 1968 at his separation 
examination.  On both occasions, the readings were determined 
to be in the normal range, i.e., the clinical evaluation was 
normal.  The next blood pressure reading of record was taken 
at a VA examination in October 1973, where no abnormalities 
were noted in the cardiovascular system.  According to Dr. 
W., the veteran developed hypertension in 2001, which 
establishes an interval of over 30 years between the 
veteran's discharge and the development of hypertension.  As 
there is no chronic disease shown in service and no 
compensable disability shown within one year of service, the 
Board concludes that hypertension has no relationship with 
service.  Since the evidence of direct or presumptive service 
connection is overwhelmingly unfavorable, the benefit of the 
doubt has no application.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for hypertension is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


